DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and claims 1-20 have all been amended.
Response to Applicant’s amendment and arguments have been addressed at the end of this Final Office Action.

MPEP 2129 (ADMITTED PRIOR ART)
To preface the following claim rejections, Examiner refers to MPEP 2129 for assertion of admitted prior art by the applicant:
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). Where the specification identifies work done by another as “prior art,” the subject matter so identified is treated as admitted prior art. In re Nomiya, 509 F.2d 566, 571, 184 USPQ 607, 611 (CCPA 1975) (holding applicant’s labeling of two figures in the application drawings as “prior art” to be an admission that what was pictured was prior art relative to applicant’s improvement). 
Examiner asserts that the following admission in applicant’s specification is “admitted prior art of another” based on MPEP 2129, and the cited paragraphs from the specification which are cited below are relied upon for anticipation and/or obviousness determinations of the claimed invention.
Regarding the amended new limitation in claims 1, 13 and 20,  wherein each actionable of the one or more actionables is tailored based on at least one of the meta profile of the user/co-user, Examiner asserts that Applicant’s own specification admits that virtual assistants are conventionally well-known for tailoring responses for each different user account, specifically at  [0054] “Virtual assistants, such as Google Home or Amazon Echo, can also support several different accounts on the same device and identify the different voices of people living in the same home. The addition of multi-user support means that Google Home can tailor responses for each person and use data from each account when interacting with different users.” (Specification; [0054]).  
Examiner asserts that the actionable is considered a response from the admitted Google Home or Amazon Echo using data from each account to “tailor responses for each person” based on each user account data for “each person and user data from each account.”  Nonetheless, Applicant’s admitted prior art, Examiner has provided additional prior art pertaining to tailoring the actionable based on at least one meta profile of the user/co-user.




Claim Objections
	The following claims are objected to based on the following minor informalities:
	Claim 13 recites in the preamble setting up meta profiles, however, in the creating step, the limitation recites “creating the meta profile” which is requested for proper consistency to recite “creating the meta profiles.”  
	Claim 14 recites “the method” however for proper consistency it is requested to correct the copy-paste error to “the system.”
	Claims 3 & 15 recites “wherein the meta profile” however for proper consistency, it is requested to correct the typographical error to recite “the meta profiles include…”

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in the checking step, “the meta profile” which constitutes improper antecedent basis.  Since it is being claimed as singular, it is unclear which meta profile, i.e, the meta profile of the user or the meta profile of the co-user, or both, which renders the limitation indefinite.  Proper correction is required.  Dependent claims 2-12, based on their respective dependencies are also rejected for the same reasoning.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more.
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).  Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.

Regarding Step 1,
 Step 1 addresses whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. Claim 1 is directed toward a method (process) and claim 20 is directed towards a non-transitory computer-readable storage medium, which all fall within one of the four statutory categories.  However, claim 13 is claimed in purely functional language thus is considered software per se which is non-statutory subject matter.  Nonetheless, for purposes of compact prosecution claims 1-20 are all considered under the two-part subject matter eligibility analysis below.

Claims 13-19 are rejected under 35 U.S.C. §101 as directed to nonstatutory subject matter because the applicant’s claims 13-19 have no associated structural components for a system, and thus pertains to a computer program “software-per se.”  As best understood by the Examiner from the applicant's specification, the limitations set forth in the claims are directed to software and software, per se, which is not statutory subject matter.  The claim does not positively claim any structural computer elements implementing the functions or steps claimed.  If Applicant were to amend claim 13-19 to positively recite a computer system with physical structural components implementing the functions claimed, the software-per se rejection would be withdrawn.  For purposes of compact prosecution, claims 13-19 have been included in the 2-step analysis.

Regarding Step 2A [prong 1], 
Step 2A [prong 1] addresses whether the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). 
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent claim 1, also representative of independent claims 13 and 20 for the same abstract features, is provided below with the underlined limitations emphasized that correspond to the abstract ideas of the claimed invention:
Claim 1 (also Claims 13 & 20).  A method, system [claim 13] and device including a non-transitory computer-readable storage medium [claim 20] for automatically setting up meta profiles, comprising the steps of:
(a) receiving basic information about at least one of a user and at least one co-user; 
(b) extracting and analyzing from a social media and online behavior module, detailed information about the user/co-user based on the basic information; 
(c) creating the meta profile of the user and the at least one co-user; 
(d) checking and completing the detailed information in the meta profile which is missing about the user; linking the co-user to the user wherein the link is associated with a health condition affecting the user;
(e) translating the detailed information into one or more actionables to be used by a virtual assistant, wherein the one or more actionables applies to at least one of the user and the co-user, and wherein each actionable of the one or more actionables is tailored based on at least one of the meta profile of the user and one or more meta profile of the co-user.

As the underlined claim limitations above demonstrate, independent claims 1, 13 and 20 are directed to the abstract idea of receiving and analyzing information to determine a profile of a user and co-user, and providing the analyzed information into an actionable to be used by a virtual assistant.  Consistent with the Specification, the recited limitations (a)-(e), including the newly amended limitations, encompass receiving basic information about a user and co-user, determining detailed information based on the received basic information to create a user and co-user profile, checking any detailed information that could be missing about the user and co-user, associating the user and co-user based on a health condition of the user, and providing an actionable “to be used” by an assistant, wherein the actionable is based on the meta profile information of the user or co-user, which fall within “Certain Methods of Organizing Human Activities” grouping of abstract ideas since steps (a)-(e) relate to managing personal behavior/relationships or interactions and following certain rules/instructions for setting up meta profiles and determining actionables for users associated with a health related event.  See MPEP §2106.04(a)(2)(II). 
Alternately, the recited limitations (a)-(e) can be considered as a mental process abstract idea category as they related to gathering and analyzing information based on observation, evaluation, judgement and opinion.  For example, steps (a)-(b) can be accomplished by receiving and analyzing information about a user & co-user either verbally or writing down with the aid of pen & paper.  Steps (c)-(e) can certainly be accomplished based on forming a judgement or opinion about evaluation the observed co-user and user information.  For example, analyzing or evaluating detailed information about the user and health condition associated with the user and providing an opinion as an actionable to be used by an assistant based on the evaluation and judgement of the associated information analyzed.
The Courts generally treat collecting information as well as analyzing information by steps people go through in their minds and/or by pen & paper as essentially mental processes within the abstract-idea category. See FairWarning IP, LLC v. Latric Systems, Inc., 839 F.3d 1089, 1093
(Fed. Cir. 2016). The focus of the claims are on “selecting certain information, analyzing it, and
reporting or displaying the results of the analysis. That is all abstract.” (SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018)). See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) where collecting information, analyzing it, and displaying results from certain results of the collection and analysis was held to be an abstract idea.
The recited steps (a)-(e) do not involve any activities that cannot be practically accomplished by the human mind and/or via pen & paper.  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. The Courts have established that even if the recitation of generic computer components are present, the claim can still be considered a mental process if it covers performance in the mind using observation, evaluation, and judgment and/or utilizing pen & paper, as is the case here. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”).
Dependent claims 2-12 and 14-19 merely reiterate the same abstract ideas with further embellishments, which are nonetheless directed towards fundamentally the same abstract ideas as indicated above. 

Regarding Step 2A [prong 2], 
Step 2A [prong 2] addresses whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d).  The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception.  In this case, the additional elements do not impose any meaningful limits.
Claims 1-20 fail to integrate the abstract idea into a practical application.  Claims 1, 13 and 20 include the following highlighted bracketed identified [additional elements] which do not amount to a practical application:
Claim 1 (also Claims 13 & 20).  A method, [system], and [device including a non-transitory computer readable medium] for automatically setting up a meta profile of a co-user, comprising: 
[a memory; and a processor configured to]: receive basic information about the user and co-user; 
extract and analyzing [from a social media and online behavior module], detailed information about the user and co-user based on the basic information; create the meta profile of the user and co-user; check and complete the detailed information in the meta profile which is missing about the user; link the co-use to the user wherein the link is associated with a health condition affecting the user, translate the detailed information into an actionable to be used by [a virtual assistant], wherein the one or more actionables applies to at least one of the user and the co-user, and wherein each actionable of the one or more actionables is tailored based on at least one of the meat profile of the user and one or more meta profile of the co-user.

The additional elements of the limitations recited above in independent claims 1, 13 and 20 merely provide an abstract-idea-based-solution implemented with computer hardware and software components, recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
In light of the Specification, there is no indication that the claimed steps performed by the computer require any specialized computer hardware or particular machine, or invoke any inventive programming. The Specification admits generic computer components that “The processor 320 can be any hardware device capable of executing instructions…” (Specification; [0119]).  The Specification merely characterizes generically a computing device having a generic processor. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality.  In fact, Applicant’s own specification admits that virtual assistants are conventionally well-known for tailoring responses for each different user account, specifically at [0054] “Virtual assistants, such as Google Home or Amazon Echo, can also support several different accounts on the same device and identify the different voices of people living in the same home. The addition of multi-user support means that Google Home can tailor responses for each person and use data from each account when interacting with different users.” (Specification; [0054]).  
In this case, the claims merely involve automated steps executed at a high-level of generality with no technical improvement to the functioning of the computer elements or processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). The additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05(a & e). 
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)).  
At best, the additional elements above executing the steps merely pertain to using the computer as a tool to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving and sending information) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). 
Alternately, the steps of receiving user and co-user information, and analyzing to gather detailed information about the user and co-user, are considered to be mere data gathering and transmitting over a computer network, which is insignificant extra-solution activity, see MPEP 2106.05(g).  Receiving and sending data by the computer is considered one of the most basic functions of a computer. The recited additional elements do not impose any meaningful limits on practicing the abstract idea since they amount to no more than mere instructions at a high-level of generality to apply the judicial exception using a generic computer. 
Dependent claims 2-12 and 14-19 merely use the same additional elements as recited above, with the addition of “machine learning” as an additional element in claims 2 & 14, and the addition of “near field communication (NFC) activation card” as an additional element in claims 4 & 16, which merely utilize generically machine learning and NFC card technology, as a tool used for implementing the abstract idea within a computer processing environment without improving the computer itself or the technology.  The mere recitation of “machine learning” does not integrate the abstract idea into a practical application since the claims fail to expressly provide any sufficient detail of what actually constitutes the specifics of the machine learning algorithm(s) and how the detailed information of the co-user is processed to improve or train the machine learning technology.  The claims are not rooted in machine learning technology or NFC card technology, and the claims fail to solve any technical problem that only arises in AI or machine learning technology or NFC technology. MPEP § 2106.05(a).  Thus, merely using “machine learning” as computational tool and generically linking NFC card to a computer processing environment are not sufficient to integrate the judicial exception into a practical application.  
Therefore, the additional elements recited in the claimed invention individually, and even in combination, fail to integrate the recited judicial exception into any practical application since they do not impose any meaningful limits on practicing the abstract idea.

Regarding Step 2B, 
Step 2B addresses whether the claims recite "significantly more" than the abstract idea. See MPEP §2106.05.
Claims 1-20 do not amount to significantly more than the abstract idea.  The additional elements of recited above are insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the computer and additional elements are being used as a tool to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”).  
Regarding the dependent claims 2-12 and 14-19, the additional elements recited above are reiterated in the dependent claims which utilize a computer processing environment in general terms, operating in their ordinary functions which add nothing to transform the abstract idea into significantly more.  The addition of “machine learning” as an additional element in claims 2 & 14, and the addition of “near field communication (NFC) activation card” as an additional element in claims 4 & 16, which merely utilize machine learning and NFC card, as a tool used for implementing the abstract idea within a computer processing environment without improving the computer itself or the technology.  The general and generic recitation of machine learning and using an NFC card for data communication, without any particularity, is simply not enough to amount to significantly more. See Ultramercial, 772 F.3d at 715—16 (holding the claims insufficient to supply an inventive concept because they did not “do significantly more than simply describe [the] abstract method”). The Specification fails to clearly evidence, how the use of a machine learning or any type of AI deep learning is an actual technological improvement over, or differs from, the general concept of machine learning models.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer and machine learning as a tool and/or generally link the use of the abstract idea to a technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea since they fail to impose any meaningful limits on practicing the abstract idea.	Additionally, re-evaluating the insignificant steps of receiving user and co-user information, and analyzing to gather detailed information about the user and co-user, as insignificant extra-solution activity, these elements are also determined to be well-understood, routine, and conventional. See MPEP 2106.05(d).  The legal precedent in Symantec, TLI and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) establish that receipt and transmission of information over a computer network are a well-understood, routine, and conventional functions when claimed in a generic manner, as is the case here.  See also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (data gathering and displaying are well-understood, routine, and conventional activities).
Considered as an ordered combination of steps (a)-(e), the additional elements add nothing that is not already present when the steps are considered separately. The sequence of receiving data, extracting and analyzing data, creating (providing or storing) profile data, checking and completing data, translating (communicating) data, is equally generic and conventional or otherwise held to be abstract. See Elec. Power Grp., 830 F.3d at 1354– 56 (holding that the sequence of gathering, analyzing, and displaying in real-time was abstract); Bozeman, 955 F.3d at 980–91 (holding that sequence of receiving, storing, receiving, and determining data and sending data based on the results of the determining did not transform the abstract idea into a patent-eligible invention).
Thus, after considering all claim elements, both individually and as an ordered combination, it has been determined that the claim as a whole, is not enough to transform the abstract idea into a patent-eligible invention since the claim limitations for claims 1-20 do not amount to a practical application or significantly more than an abstract idea under 35 U.S.C. § 101.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-20 are rejected under 35 USC § 103 as being unpatentable over NATARAJAN (U.S. 2019/0327330) in view of GAON (U.S. 2020/0351234).
Regarding Claims 1, 13 and 20,
A method [claim 1] and system [claim 13] and device including a non-transitory computer readable medium [claim 20] ([0108-0112] Computer readable storage medium) for automatically setting up meta profiles (Fig. 1; Assistant System 140 and Abstract & Summary, Figs. 4 & 6, and [0071]), the method, system and device comprising:
a memory and processor ([0105-0106] computer system 1000 includes a processor 1002, memory 1004) configured to:
receiving basic information about at least one of a user and at least one co-user ([0071-0073] The assistant system 140 may access a plurality of content objects 401 associated with a first user. At step 620, the assistant system 140 may access a baseline profile, wherein the baseline profile is based on ontology data 402 from one or more information graphs 330. Information about the user can include name, profile picture, contact information, birth date, and other basic information.  A user node 702 may be associated with information provided by a user or information gathered by various systems, including the social-networking system 160, [0065] Conversational data 403 from the data store 310 of the assistant system 140 may comprise messages between the first user and one or more second users. The user context engine 225 may build a user profile that includes both personal information and contextual information for the first user, [0077] A first user may indicate that a second user is a “friend” of the first user, the social-networking system 160 may create an edge 706 connecting the first user's user node 702 to the second user's user node 702 in the social graph 700 and store edge 706 as social-graph information, an edge 706 may represent a friendship, family relationship, [0093] The object may be content associated with the particular user, or may be the particular user's account or information stored on the social-networking system 160, for example, a first user may view one or more objects associated with one or more second users and objects (content) associated with a second user, [0038] the social-networking system 160 may include one or more user-profile stores for storing user profiles); 
extracting and analyzing from a social media and online behavior module (Fig. 1; social networking system 160) detailed information about the user/co-user based on the basic information ([0007] The assistant system may build the customized user profile based on joint processing of one or more of a social graph, a knowledge graph, a concept graph, content objects from an online social network, conversational data which captures contextual information associated with the user, and the user’s personal information.  The content objects from the online social network may be used to identify the user’s interests and preferences, see also [0071]).  
creating the meta profiles of the user and the at least one co-user ([0004] The social-networking system may, with input from a user, create and store in the social-networking system a user profile associated with the user, and also create and store a record of relationships of the user with other users of the social-networking system, [0008] The assistant system may generate a customized user profile based on the baseline profile, [0007] The assistant system may build the customized user profile based on joint processing of one or more of a social graph, a knowledge graph, a concept graph, content objects from an online social network, conversational data which captures contextual information associated with the user, and other user connections, [0032] The social-networking system 160 may store one or more social graphs in one or more data stores 164. In particular embodiments, a social graph may include multiple nodes—which may include multiple user nodes (each corresponding to a particular user), [0038] Social-networking system 160 may include one or more user-profile stores for storing user profiles, [0065] Conversational data 403 from the data store 310 of the assistant system 140 may comprise messages between the first user and one or more second users. The user context engine 225 may build a user profile that includes both personal information and contextual information for the first user… this disclosure describes building particular user profiles, see also [0063], [0068-0075] and Fig. 7 depicted below of a plurality of meta profiles of a plurality of users A, B, C, D, E, F, G with created meta data regarding each user node profile and linked relationships, i.e, friend); 

    PNG
    media_image1.png
    664
    921
    media_image1.png
    Greyscale

checking and completing the detailed information in the meta profile which is missing about the user ([0039] The assistant system 140 may resolve entities (users or concepts) associated with the user input based on the analysis.  The assistant system 140 may interact with different agents to obtain information or services that are associated with the resolved entities. The assistant system 140 may generate a response for the user. In particular embodiments, the assistant system 140 may further assist the user to effectively and efficiently digest the obtained information by summarizing the information, [0041] The semantic information aggregator 230 may additionally extract information from a social graph, a knowledge graph, and a concept graph, and retrieve user profile from the user context engine 225. The semantic information aggregator 230 may further process information from these different sources by determining what information to aggregate, annotating n-grams of the user input, ranking the n-grams with confidence scores based on the aggregated information, formulating the ranked n-grams into features that can be used by the NLU module 220 and may identify a domain, an intent, and one or more slots from the user input in a personalized and context-aware manner, [0042] The information that has been extracted from multiple content sources (e.g., Facebook, Wikipedia, CSM, IMDb) can be deduped, resolved, and fused to generate the single unique record for the knowledge graph, also see [0004-0008], [0032], [0038], [0065-0075]); 
linking the co-user to the user ([0077] A first user may indicate that a second user is a “friend” of the first user, the social-networking system 160 may create an edge 706 connecting the first user's user node 702 to the second user's user node 702 in the social graph 700 and store edge 706 as social-graph information, an edge 706 may represent a friendship, family relationship, [0032] The term “friend” may refer to any other user of the social-networking system 160 with whom a user has formed a connection, association, or relationship, Examiner Note: “linking” the user to a co-user is undefined in the specification other than the broadest reasonable interpretation of associating or relating the co-user relationship as a family/friend or relative of the user),
translating the detailed information into one or more actionables to be used by a virtual assistant ([0039] The assistant system 140 may assist the user to manage different tasks such as keeping track of events. The assistant system 140 may proactively execute pre-authorized tasks that are relevant to user interests and preferences based on the user profile, for example [0010] a more customized user profile with contextual information may help the assistant system determine at what time with whom at which location the user wants to have his/her meal in a Chinese restaurant, [0046] Tasks can be executed by the assistant system based on the retrieved user profile from the user context engine 225, for example, booking a ride to the airport for the user based on the preferences indicated in the retrieved user profile from the user context engine, [0070] The customized user profile may be used by different modules of the assistant system 140, see also [0049], Examiner Note:  “to be used…” is intended use language that does not alter implicitly or explicitly the translating step),
wherein the one or more actionables applies to at least one of the user and the co-user and wherein each actionable of the one or more actionables is tailored based on at least one of the meta profile of the user and one or more meta profile of the co-user ([0039] The assistant system 140 may proactively execute pre-authorized tasks that are relevant to user interests and preferences based on the user profile, for example [0010] a more customized user profile with contextual information may help the assistant system determine at what time with whom at which location the user wants to have his/her meal in a Chinese restaurant, [0046] Tasks can be executed by the assistant system based on the retrieved user profile from the user context engine 225, for example, booking a ride to the airport for the user based on the preferences indicated in the retrieved user profile from the user context engine).
Although Natarajan discloses and receiving user information from a social network platform of a plurality of users and building custom meta profiles, as seen in Fig. 7, users A, B, C etc., most of the disclosure in Natarajan emphasizes a first user as exemplary to teach creating a custom meta profile for the first user, although one of skilled in the art would recognize that the teaching of Natarajan contemplates creating and building meta profiles of more than one user as recited above. Nonetheless, under MPEP 2144.04, which is directed to various common practices considered routine expedients that support an obviousness rationale, such as making integral, making separable, duplication or rearrangement of components, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to duplicate the creation of a meta profile for the first user, to further create a meta profile for a second user or co-user, for the benefit of optimizing the managing meta profiles to include all users of the social network platform.
Although Natarajan discloses all of the limitations above, including linking the co-user to the user, it does not explicitly specify wherein the link is associated with a health condition affecting the user.
Nonetheless, Gaon in the same field of endeavor, discloses an online social user matching and assistance platform that provides users to help other users going through life events (for example [0179-0180] users helping and guiding other users with diagnosis of cancer or helping prepare for loss of a loved one).  Specifically, Gaon discloses:
linking the user and the co-user ([0004] When people experience a life event, they may often want to connect with other users, who have either experienced, are currently experiencing, or are about to experience the same or similar steps, to assist one another in navigating the life event, [0005] Systems and methods that can capture valuable community wisdom, connect users with other users to assist one another in navigating different life events, and inform users on what they need to know, when they need to know certain information, thus helping them improve management of significant life transitions (or events) in a step-wise fashion,  [0094] The electronic interface or social network may be configured to allow the first and second users to connect by adding each other as a new contact. The social network can be a social structure comprising at least one set of social entities (such as, e.g., individuals or organizations) that have a set of dyadic ties or connections (or links) between these entities/individuals,  [0100] The method may comprise providing an electronic interface or platform configured to allow (1) the first user to connect with one or more users from the second group, the second group may comprise a plurality of users that have experienced, are currently experiencing, or likely to experience the selected step, [0101] Matching the plurality of users with one another may comprise matching (i) a first user who is likely to experience a selected step on the timeline in the future with (ii) a second user who has already experienced the selected step, or matching the second user with the first user, see also [0204-0206]), 
wherein the link is associated with a health condition ([0009] The different life journeys or events that users may crowdsource may comprise mental illness, breast cancer, marriage, in vitro fertilization (“IVF”), autism, wellness, deaf and hard of hearing (“HOH”), chronic pain, [0075] Significant Life transition (SLT) or life events may include being diagnosed with a serious/chronic illness. [0095] Allowing the first and second users to share comments, insights or experiences with one another regarding a significant life transition (SLT), [0179] Applications Example 1 (diagnosis with cancer) To find someone in the community for advice about cancer treatment, the application can navigate its database to find a match to the individual. The individual may then choose to add the match as a new contact and start to communicate with the match. The matched user can contribute his/her wisdom regarding cancer treatment or how to manage to the illness, to the individual. For example, the matched user can inform the individual on the types of cancer treatment, recommend a suitable type of cancer treatment for the user, suggest medical providers that fit the user's budget/needs, provide advice on side effects resulting from the cancer treatment, as well as other non-clinical aspects of the cancer treatment (e.g., impact on family, finances, job, etc.), see also [0203-205]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify the relationship link of the user and co-user of Natarajan to further label or associate the characterization of link with a health condition as taught by Gaon.  One of ordinary skill in the art would have been motivated to characterize the link as a health condition for the benefit of “connect[ing] users with other users to assist one another in navigating different life events, and inform users on what they need to know, when they need to know certain information, thus helping them improve management of significant life transitions.” (Gaon; [0005]).

Regarding Claims 2 & 14,
Modified Natarajan discloses the method and system for automatically setting up meta profiles of claims 1 & 13, as recited above.  Natarajan further discloses: 
checking a result of the one or more actionables for effectiveness, improving the translation of the detailed information by machine learning algorithms and extracting additional information from the social media and online behavior module ([0070] Using a heuristic approach to identify user interests based on the customized user profile, the proactive agents 285 may also take the customized user profile as input and train a personalized machine-learning model. The personalized machine-learning model, in combination with other data, may be used to optimize the previously built customized user profile, thus resulting in an even better customized user profile. As another example and not by way of limitation, the proactive agents 285 may provide better services to the user.  For example, the CU composer 270 may generate personalized communication content based on the customized user profile. For example, a user's brother posted a video on his news feed. Based on the baseline profile, the CU composer 270 may generate a communication content for the user as “Aaron posted a video”. However, the customized user profile of the user may indicate that the user always chats with his brother using a nickname (e.g. “Boy”). As a result, the CU composer 270 may modify the generation of the communication content to be more personalized as “Boy posted a video”); and requesting input from a main user ([0003] The assistant system can provide information or services on behalf of a user based on a combination of user input, location awareness, and the ability to access information from a variety of online sources.  The user input may include text (e.g., online chat), especially in an instant messaging application or other applications, voice, images, or a combination of them. The assistant may perform concierge-type services and provide information based on the user input, see also [0006-0007]).

Regarding Claims 3 & 15,
Modified Natarajan discloses the method and system for automatically setting up meta profiles of claims 1 & 13, as recited above.  Natarajan further discloses:
wherein the meta profile includes factual information and derived information ([0038] The user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location, [0041] The user profile of the user may comprise user-profile data including demographic information, social information, and contextual information associated with the user. The user-profile data may also include user interests and preferences on a plurality of topics, aggregated (derived) through conversations on news feed, search logs, messaging platform 205, see also [0049] Inference layer 280 may infer user interests and preferences based on the user profile from the user context engine 225, see also Fig. 4 and [0067]).

Regarding Claims 4 & 16,
Modified Natarajan discloses the method and system for automatically setting up meta profiles of claims 1 & 13, as recited above.  Natarajan further discloses:
wherein the virtual assistant is activated by a Near Field Communication ("NFC") activation card ([0110] The communication interface 1010 providing communication between the computer system 1000 and one or more other computers includes a network interface controller (NIC) communicating with wireless adapter communicating on a WI-FI network, and also BLUETOOTH or other suitable wireless communication, wherein Examiner considers near-field communication card/device as bluetooth device and/or other well- known wireless communication means, see also [0112] secure digital cards).

Regarding Claims 5 & 17,
Modified Natarajan discloses the method and system for automatically setting up meta profiles of claims 1 & 13, including translating the detailed information into the one or more actionables, as recited above.  Natarajan further discloses:
 assessing the detailed information, converting the detailed information into an intensity score, and converting the intensity score into the one or more actionables ([0041] The user-profile data may include user interests and preferences on a plurality of topics, aggregated through conversations on news feed, search logs, messaging platform 205, etc. The semantic information aggregator 230 may additionally extract information from a social graph, a knowledge graph, and a concept graph, and retrieve user profile from the user context engine 225. The semantic information aggregator 230 may further process information from these different sources by determining what information to aggregate, and ranking with confidence scores based on the aggregated information, [0064] The assistant system 140 may generate a customized user profile for the first user based on the baseline profile. The customized user profile may comprise one or more confidence scores associated with the respective one or more subjects associated with the first user. The one or more confidence scores may be calculated based on the profile information, plurality of content objects associated with the first user and the conversational data associated with the first user, [0070] The NLU module 220 may adjust the confidence scores associated with its output based on the customized user profile. For example, a user may ask the assistant system 140 “how can I get to Lucca?” Based on the baseline profile, the NLU module 220 may determine a <city> slot for “Lucca” with a confidence score 0.9 since it is a city in Italy. However, the customized user profile may indicate that the user is significantly associated with a restaurant named Lucca in San Francisco (e.g., the user liked the webpage of the restaurant several times). Therefore, the NLU module 220 may adjust the confidence score of the <city> slot for “Lucca” to 0.2 and determine a <restaurant> slot for “Lucca” with a confidence score of 0.78, see also [0050], [0066]).

Regarding Claims 6 & 18,
Modified Natarajan discloses the method and system for automatically setting up meta profiles of claims 1 & 13, as recited above.  Natarajan further discloses:
wherein a level of information to be/can be communicated to at least one of the user and the at least one co-user is determined by age, emotional level, cognitive level, and the detailed information from the social media and online behavior module ([0067] The assistant system 140 may determine one or more sentiment indications associated with the conversational data 403, and the output may be probabilities of the conversational data 403 being associated with different sentiment indications, including the attitude or emotional reaction of a user characterized in the conversational data 403.  As an example, sentiment indications may comprise emotional states such as “angry”, “sad”, and “happy”. The assistant system 140 may determine one or more domains (topics) associated with the conversational data 403, such as politics which is considered a delicate topic, see also [0038] A user profile may include, for example, biographic information (age), demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location, [0071-0073] Information about the user can include name, profile picture, contact information, birth date (age), and other basic information, [0071] The assistant system 140 may access, from an online social network, a plurality of content objects 401 associated with a first user, see also [0066], and Examiner note: “to be or can be communicated…” recites optional and/or intended use language that does not require an actual communicating step).

Regarding Claim 7,
Modified Natarajan discloses the method for automatically setting up meta profiles of a co-user of claim 1, as recited above. Although claim 7 recites optional and/or intended use language that does not require an actual determining step, Natarajan does not explicitly specify a level of help that optionally can be expected from a co-user can be determined by age, relation to a user and information from the social media module.  
Nonetheless, Gaon further discloses: wherein a level of help that can be expected from a co-user can be determined by age, relation to a user, and the detailed information from the social media and online behavior module ([0081] The input data from online social interactions, users comments, insights and social media data can be analyzed using NLP, [0176] The recommended people may be someone who have experienced, are experiencing, or are about to experience same life events or steps with the user. The recommendation engine may be capable of predicting the user's needs based on: (1) the user's profile, (2) information obtained directly or indirectly from the user, (3) user's action (or inaction) regarding certain matters, and/or (4) user's interaction with other users. The recommendation engine can determine similarity based on parameters including the users' age, ethnicity, geographical location, type of event and milestones, etc., [0209] The user matching platform may ask the user how often the user would like to talk to his/her helper (e.g. mentor), [0219-0220] Example of analyzing the chat and conversations of users of an online a breast cancer group, the users are determined to be largely from US college educated women, married in their middle age, see also [0008-0009], [0077], [0115], [0197] and [0205-0206]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify the system and method of Natarajan to further incorporate a level of help expected from a co-user as taught by Gaon.  One of ordinary skill in the art would have been motivated to include determining co-users that can help for the benefit to “capture valuable community wisdom, connect users with other users to assist one another in navigating different life events, and inform users on what they need to know, when they need to know certain information, thus helping them improve management of significant life transitions.” (Gaon; [0005]).

Regarding Claims 8 & 19,
Modified Natarajan discloses the method and system for automatically setting up meta profiles of claims 1 & 13, as recited above.  Natarajan further discloses:
wherein access to the detailed information from the social media and online behavior module requires consent from the co-user ([0096] The privacy settings may allow a first user to specify (e.g., by opting out, by not opting in) whether the social-networking system 160 or assistant system 140 may receive, collect, log, or store particular objects or information associated with the user.  The privacy settings may allow the first user to specify whether particular applications or processes may access, store, or use particular objects or information associated with the user, [0006] The assistant system may check privacy settings to ensure that accessing a user's profile or other user information and executing different tasks are permitted subject to the user's privacy settings, [0065] conversational data 403 from the data store 310 of the assistant system 140 may comprise messages between the first user and one or more second users. The usage of these messages is subject to both the first user's and second users' privacy settings see also [0088]).

Regarding Claim 9,
Modified Natarajan discloses the method for automatically setting up meta profiles of a co-user of claim 1, as recited above.  Natarajan further discloses:
wherein a level of communication for the co-user can be determined by mail and chat discussions between the user and the co-user ([0041] The user-profile data may include user interests and preferences on a plurality of topics, aggregated through conversations on news feed, search logs, messaging platform 205, etc., [0010] Analysis of the conversation data may allow the assistant system to get more information, which are not discussed in public sources, but may be discussed considerably in users' conversations or posts on the online social network,  [0003] The user input may include text (e.g., online chat), especially in an instant messaging application, [0041] The assistant xbot 215 may send the textual user input to a natural-language understanding (NLU) module 220 to interpret the user input, [0047] Specific words to use, the sequence of the sentences, and the style of the communication content may be determined and a preferred modality of the communication content to be presented to the user. As a result, the communication content may be more natural, personalized, and context-aware for the user. As an example and not by way of limitation, the user profile may indicate that the user likes short sentences in conversations so the generated communication content may be based on short sentences, [0056] The online inference service 227 may analyze the conversational data associated with the user, [0070] A user's brother Aaron posted a video on his news feed. Based on the baseline profile, the CU composer 270 may generate a communication content for the user as “Aaron posted a video”. However, the customized user profile of the user may indicate that the user always chats with his brother John using a nickname (e.g. “Boy”). As a result, the CU composer 270 may modify the generation of the communication content to be more personalized as “Boy posted a video”, Examiner note: “can be determined…” recites optional and/or intended use language that does not require an actual determining step).

Regarding Claim 10,
Modified Natarajan discloses the method for automatically setting up meta profiles of claim 1, as recited above.  Natarajan further discloses:
wherein a level of language for the co-user can be determined by age, education and social media ([0038] user profile may include, for example, biographic information (age), demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, [0071-0073] Information about the user can include name, profile picture, contact information, birth date (age), [0041] The natural language NLU module 220 may get information from a user context engine 225 and a semantic information aggregator 230 to accurately understand the user input. A domain may denote a social context of interaction, e.g., education, see also [0047], Examiner note: “can be determined…” recites optional and/or intended use language that does not require an actual determining step, see also [0007], [0032]-0038], [0071-0073]).

Regarding Claim 11,
Modified Natarajan discloses the method for automatically setting up meta profiles of claim 1, as recited above.  Natarajan further discloses:
wherein a type of communication for a co-user can be determined by literacy of the co-user extracted from social media, mail and chat ([0070] the CU composer 270 may generate personalized communication content based on the customized user profile. For example, a user's brother Aaron posted a video on his news feed. Based on the baseline profile, the CU composer 270 may generate a communication content for the user as “Aaron posted a video”.  The extracted chat indicating that the user always chats with his brother John using a nickname “Boy” can be determined, and CU composer 270 may modify the generation of the communication content to be more personalized based on the customized user profile, [0047] The CU composer 270 may retrieve user profile (social media) when generating the communication content and determining the modality of the communication content. As a result, the communication content may be more natural, personalized, and context-aware for the user. As an example, the user profile may indicate that the user likes short sentences in conversations so the generated communication content may be based on short sentences, [0056] The online inference service 227 may analyze the conversational data associated with the user, [0070] A user's brother Aaron posted a video on his news feed. Based on the baseline profile, the CU composer 270 may generate a communication content for the user as “Aaron posted a video”. However, the customized user profile of the user may indicate that the user always chats with his brother John using a nickname (e.g. “Boy”). As a result, the CU composer 270 may modify the generation of the communication content to be more personalized as “Boy posted a video”, see also [0029] and [0038], Examiner note: “can be determined…” recites optional and/or intended use language that does not require an actual determining step).

Regarding Claim 12,
Modified Natarajan discloses the method for automatically setting up meta profiles of claim 1, as recited above.  Natarajan further discloses:
wherein an approach to a delicate topic for the co-user can be determined by emotional response of the co-user extracted from social media, mail and chat ([0007] The customized user profile characterizing various topics, and categories with contextual information, [0041] The user-profile data may include user interests and preferences on a plurality of topics, aggregated through conversations on news feed, search logs, messaging platform 205, etc., [0010] Analysis of the conversation data may allow the assistant system to get more information, from users' conversations or posts on the online social network, [0071] The assistant system 140 may determine one or more subjects associated with the first user based on the plurality of content objects 401 associated with the first user and the conversational data 403 associated with the first user, [0067] The assistant system 140 may determine one or more sentiment indications associated with the conversational data 403, and the output may be probabilities of the conversational data 403 being associated with different sentiment indications, including the attitude or emotional reaction of a user characterized in the conversational data 403.  As an example, sentiment indications may comprise emotional states such as “angry”, “sad”, and “happy”. The assistant system 140 may determine one or more domains (topics) associated with the conversational data 403, such as politics which is considered a delicate topic, wherein the source of content coming from social media, mail and chat are not being differentiated and therefore are not altering how the determination of the emotional response is being performed, [0056] The online inference service 227 may analyze the conversational data associated with the user, [0070] A user's brother Aaron posted a video on his news feed. Based on the baseline profile, the CU composer 270 may generate a communication content for the user as “Aaron posted a video”. However, the customized user profile of the user may indicate that the user always chats with his brother John using a nickname (e.g. “Boy”). As a result, the CU composer 270 may modify the generation of the communication content to be more personalized as “Boy posted a video”, see also [0066], Examiner note: “can be determined…” recites optional and/or intended use language that does not require an actual determining step).



Response to Amendment & Arguments
	Applicant’s amendment and arguments, filed 1/31/2022 have been considered, however, Applicant’s arguments are found to be unpersuasive and Applicant’s amendment fails to overcome the prior art rejections in the Final Office Action as cited above.
35 USC §112(b) Rejection
Based on Applicant’s amendment to claim 20, the antecedent basis has been corrected and the rejection has been withdrawn. However, new rejections under this section have been raised necessitated by the applicant’s amendments.
35 USC §101 Rejection
Regarding 35 USC 101, Applicant’s main assertions (starting on pg. 8 of Applicant Remarks) pertain to an alleged improvement to the technology and should be considered as similar to the Core Wireless case.  Examiner respectfully disagrees. 
In regards to Applicant assertion that “Among other improvement to the technology, the claimed subject matter involves using meta profiles and a virtual assistant to guide a user and the user's family and/or friends through a health-related event to help the user make it through the health-related event” Examiner notes that gathering basic user information from sources including social media data and storing user information in a meta profile does not improve the technology.  Furthermore, even using a virtual assistant is not considered an improvement since even applicant’s own specification even admits that the use of a virtual assistant is conventionally known to tailor responses based on user account data at [0054] “Virtual assistants, such as Google Home or Amazon Echo, can also support several different accounts on the same device and identify the different voices of people living in the same home. The addition of multi-user support means that Google Home can tailor responses for each person and use data from each account when interacting with different users.” (Specification; [0054]).  The claims merely involve automated steps executed at a high-level of generality with no technical improvement to the functioning of the computer elements or processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). The additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  
Consistent with the Specification and claim language, guiding a user and the user’s family/friends through a health-related event to help the user by collecting user and co-user information, associating the user and co-user to a health condition and determining an actionable, wherein the actionable applies to either the user or co-user  is considered an abstract idea since it falls within “Certain Methods of Organizing Human Activities” because when given their broadest reasonable interpretation, the claimed features recite  managing personal behavior/relationships or interactions between a user and co-user associated with a health condition, and following certain rules/instructions for actionables/responses being tailored based on the user or co-user profile.  See MPEP §2106.04(a)(2)(II)..  
According to MPEP 2106.05(a), "It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology." Similarly, the claimed invention at best provides an improvement to the abstract idea, and not on any improvement to technology and/or a technical field.
Applicant further asserts that “The currently pending claims are conceptually similar to those found by the Federal Circuit to fall outside the scope of mere ideas in the recent Core Wireless case… The claimed subject matter involves overcoming the inability of conventional systems to determine the relevance of one or more problems and to communicate problem lists using natural language processing to users” Examiner respectfully disagrees.  
In Core Wireless, the claims were directed to “an improved user interface for electronic devices, particularly those with small screens.” Core Wireless, 880 F.3d at 1363. The specification described that “prior art interfaces had many deficits relating to the efficient functioning of the computer, requiring a user ‘to scroll around and switch views many times to find the right data/functionality,”’ and disclosed that the claimed invention improved the “efficiency of using the electronic device by bringing together ‘a limited list of common functions and commonly accessed stored data,’ which can be accessed directly from the main menu.” Id. The specification also disclosed that “[t]he speed of a user’s navigation through various views and windows” was improved in that the user was saved “from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated” — disclosure that the Federal Circuit concluded “clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens.” Id. 
Contrary to Core Wireless, Examiner finds no indication in the Specification, that claimed invention is directed to any technical improvement on a GUI/user interface or improvement in the functioning or performance of computer itself, particularly those with “small screens” analogous to the one in Core Wireless that provided an improvement in computer functionality.  Furthermore, Examiner finds no evidence that the claimed invention uses anything other than generic or conventional user interface methods to format content for display on a display device.  In fact, the Court in Trading Techs. Int’l, Inc. v. IBG LLC addressed Applicant’s Core Wireless argument:
Relying principally on Core Wireless, TT argues the claimed invention provides an improvement in the way a computer operates. We do not agree. The claims of the ’999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem. Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly.  
Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019).  
Examiner respectfully asserts that the instant claims at issue here do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem, thus they are not analogous to Core Wireless.   Instead, at best they recite a purportedly new arrangement of generic user information that assists in processing information using a computer and virtual assistant for data processing.  
Applicant further asserts “For the main user to manually set up these profiles would be time consuming and the time invested by the user should be minimal in order to keep their engagement high, hence it is crucial that the set-up of the various detailed profiles is performed quickly and automatically." Examiner notes automating the set up of user profiles and generating actionables based on the profile information by utilizing a computer as a tool is not the equivalent to an actual technological improvement of the functioning of the computer, nor solving any technological problem.  Automating the claimed steps by using a computer versus manually merely limits Applicant’s use of the abstract idea to a particular existing technological environment.  
As Applicant notes “independent claims 1, 13 and 20 greatly reduce the steps a user and/or co-user must take in conventional systems to interact with a virtual assistant regarding the health condition affecting the user and to tailor the interactions with the virtual assistant according to the user and/or co-user preferences and characteristics”, Examiner asserts this is not an improvement to the computer, it is merely limiting the use of the abstract idea to a particular existing technological environment.  “The Supreme Court and this court have repeatedly made clear that merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract.” Affinity Labs of Texas, LLC v. DirecTV, LLC, 838 F.3d 1253, 1259 (Fed. Cir. 2016).  
Finally, Applicant asserts that “Because the settings may be personal and the co-users may want them to be treated as private data, NFC is used in order to provide secure communication by promoting the transfer of data through safe channels as well as the encryption of sensitive information.”  Examiner asserts that none of the independent claims recite using NFC technology as a core concept of the invention, and it is only recited in two dependent claims 4 & 16 wherein the virtual assistant can be activated by using an NFC activation card in a generic capacity for data communication.  Applicant’s are not inventing a new type of NFC card technology nor providing any type of technical improvement to Near field communication (also known as NFC) which is known to enable two electronic devices to communicate with each other.  As previously indicated in the 35 USC §101 rejection, utilizing an NFC card in its expected capacity is merely considered using it generically as a tool for implementing the abstract idea within a computer processing environment without improving the computer itself or any improvement to NFC technology.  The claimed invention is not rooted in solving or improving any NFC technology at all.  The mere recitation of using “NFC” as a tool for device communication to send and receive data does not integrate the abstract idea into a practical application.  Thus, the claims fail to solve any technical problem that only arises in NFC technology. MPEP § 2106.05(a).  Thus, the additional elements are not sufficient to integrate the judicial exception into a practical application nor provide significantly more. 
35 USC §102 Rejection  
Regarding the claim rejections under 35 USC 102, Applicant’s main argument revolves around the newly amended limitations: “Natarajan fails to contemplate the creation of actionables to be used by a virtual assistant that are tailored to each co-user and their respective links to the user”, wherein the links are associated with the health condition affecting the user.”  
Based on this amended limitation, Natarajan discloses the creation of actionables to be used by a virtual assistant that are tailored based on at least one of the meta profile of the user and one or more meta profile of the co-user, as recited above in [0039] The assistant system 140 may proactively execute pre-authorized tasks that are relevant to user interests and preferences based on the user profile, for example [0010] a more customized user profile with contextual information may help the assistant system determine at what time with whom at which location the user wants to have his/her meal in a Chinese restaurant, [0046] Tasks can be executed by the assistant system based on the retrieved user profile from the user context engine 225, for example, booking a ride to the airport for the user based on the preferences indicated in the retrieved user profile from the user context engine.  
Based on the newly amended limitations, although Natarajan discloses linking the co-user to the user, it does not explicitly specify wherein the link is associated with a health condition affecting the user.  Nonetheless, Gaon has been applied and the prior art rejection has been updated accordingly.
35 USC §103 Rejection
Regarding the claim rejections under 35 U.S.C. 103, Applicant’s main argument revolves around the newly amended limitations: “Gaon fails to disclose that the link between a co- user and a user is associated with the health condition affecting the user.”   In view of the broadest reasonable interpretation, the claimed invention does not preclude providing mentorship to a user by a co-user for a health condition that is affecting the user and has affected the co-user, since mentorship includes help and guidance which is involved in the core essence of the purpose of Applicant’s claimed invention.   Examiner notes that although the applicant is attempting to distinguish the “mentor” aspect of Gaon’s teachings with the claimed invention, the Applicant’s own argument on pg. 8 of Applicant Remarks emphasizes the claimed invention provides a way to “guide a user and the user's family and/or friends through a health-related event to help the user make it through the health-related event” and even Applicant’s own specification ([0052]) admits that the claimed invention provides guidance and mentorship for a user experiencing a health condition: “For example, if the user is going through a disease, it may be a stressful time for the user and the co-users, and this system may advise the co-users how to help the user, but also guide them by informing and reassuring.”
Furthermore, Examiner notes that “linking” the user to a co-user is undefined in the specification other than associating or relating the co-user as a family or relative of the user wherein the link specifies a health condition affecting the user but does not exclude that the co-user cannot somehow be linked with the same or similar health condition to help guide the user.  Gaon teaches linking the co-user and the user based on a health condition affecting the user, and the health condition affecting the co-user which additionally provides a stronger link than what is claimed since the link constitutes a common health condition associated with not only the user but also the co-user’s health condition for offering more relevant help as a friend with navigating the user’s health condition:  “When people experience a life event, they may often want to connect with other users, who have either experienced, are currently experiencing, or are about to experience the same or similar steps, to assist one another in navigating the life event.  Thus, there is a need for systems and methods that can capture valuable community wisdom, connect users with other users to assist one another in navigating different life events, and inform users on what they need to know, when they need to know certain information, thus helping them improve management of significant life transitions (or events) in a step-wise fashion.” (Gaon; [0004-0005]), “The different life journeys or events that users may crowdsource may comprise mental illness, breast cancer…” (Gaon; [0009]) and “enabling the first and second users to communicate with one another via the electronic interface or platform, after the first and second users are connected with one another.” (Gaon; [0019]), “Accordingly, the system and methods disclosed herein can help users to make informed decisions, and help them to optimally navigate through the life events by allowing them to sharing their needs, questions, comments, and insights with other users, and obtain insights from other users who are at different milestones during the same life journey.” (Gaon; [0077]), and “The method may further comprise matching the plurality of users with one another, based on the life events”). (Gaon; [0078]), see also [0095] and [0179] for specific example of user navigating through a SLT (significant life transiton), such as cancer).  
Thus, Applicant’s have failed to provide evidence that the claimed invention prohibits a co-user (mentor/friend or family) from having a same or similar health condition (Gaon’s teaching) from the user, thus Gaon’s linking is associated with a health condition affecting the user and the co-user, but the fact that the link includes not only the health condition of the user but also the co-user does not deter the fact that Gaon still teaches the claimed linking associated with the user, and since the emphasis of the claimed invention is linking the user and co-user based on a health condition affecting the user the health condition of the co-user does not disqualify the linking step, since the claim does not require the co-user to be healthy, free of any health condition.  In other words, just because the co-user happens to also experience the same or similar health condition as the health condition of the user,  the claimed invention does not disqualify the link between the user and the co-user based on whether the co-user has experienced a similar health condition to the user.  As currently claimed, the invention encompasses Gaon’s teaching of linking the user and the co-user wherein the link is associated with a health condition affecting the user (and the co-user), and does not deter the fact that the co-user having experienced the same health condition, can be connected or linked to the user as a guide or adviser who can help the user being affected by the health condition, since that is exactly what the invention emphasizes, i.e.,  to assist and guide the user through a difficult time by providing the support and connection link from co-users, i.e, friends or family, wherein Gaon discloses “the link between a co- user and a user is associated with the health condition affecting the user.”  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
Relevant Prior Art Publications:
US 20130216989 Personalization platform for behavioral change for a system employing principles in behavior and behavioral therapy to support subject compliance with behavior-changing decisions in a real-time context. Types of behavior that can be influenced by the system of the invention include, for example, health, growth and development. The invention empowers friends, family, and other users to support a user in the pursuit of their goals by providing a system for a user to share information, including objectives and goals. The system can send messages to family, friends, caregivers, and healthcare providers notifying them that a user has authorized them to provide goals and objectives on behalf of a subject.
US 20130024211 A health and wellness system configured to issue an alert to the user's physician or other specified person.  Such alerts can add a level of oversight to ensure that critical medications (e.g. heart medications, blood pressure medications, etc.) are being taken as indicated by the user's physician. 
US 20170046496 A mental health application can link the user's account to accounts of other users on the emotion tracking and support platform to define a support group for the user.
US 20120158616 A reminder module configured to generate one or more reminders associated with health or profile information to one or more users. The reminders can be automatically generated based on user information. For example, the reminder module can generate a reminder based on prescribed intervals associated with a medicine listed on a user's profile. In some embodiments, the reminder module can generate reminders based on user, administrator, and/or caregiver input. For example, the reminder module can generate a reminder associated with a scheduled doctor's appointment based on a user-generated indication within the user profile.
Relevant Non-Patent Literature:
R. Sarikaya, "The Technology Behind Personal Digital Assistants: An overview of the system architecture and key components," in IEEE Signal Processing Magazine, vol. 34, no. 1, pp. 67-81, Jan. 2017, doi: 10.1109/MSP.2016.2617341.
E. Lima-Medina, O. Loques and C. Mesquita, ""Minha Saude" a healthcare social network for patients with cardiovascular diseases," 2014 IEEE 3nd International Conference on Serious Games and Applications for Health (SeGAH), 2014, pp. 1-7, doi: 10.1109/SeGAH.2014.7067070.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571)270-5066.  Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing Authorization for Internet Communication, please see https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. The Examiner's work schedule and general availability is typically 9:00 AM - 5:00 PM. 
 If attempts to reach the Examiner are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.



/LAURA YESILDAG/Examiner, Art Unit 3629